Boslaugh, J.,
dissenting in part.
The decree, order of sale, notice of sale, and the sheriff’s return all indicate 61% acres was sold. Under these circumstances, and in the absence of evidence of inadequate consideration, it is difficult to justify an order setting aside the confirmation.
As a condition to the order granting. the motion to vacate the confirmation, the defendant mortgagor was *505required to deposit a sum of money with the clerk of the court. Pursuant to this order, the defendant’s attorney deposited $42,130 on January 12, 1973. The order of distribution entered at the time of confirmation on August 17, 1972, found the plaintiff was entitled to $29,188.28. It would seem the proper remedy here would be to permit or require the mortgagor to redeem.